United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 26, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-61024
                          Summary Calendar


JOSE ANGEL MANCILLAS,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 628 870
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Angel Mancillas appeals the Board of Immigration

Appeals’ final order of removal for having been convicted of a

crime of moral turpitude, committed within five years of

admission, and for which a sentence of at least one year may be

imposed.   Mancillas argues that the Immigration and

Naturalization Service (INS) was barred by res judicata from

filing charges against him after it had failed to appeal a prior

determination by the Immigration Judge in a previous case.         The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-61024
                                -2-

respondent argues that, first, we must consider whether we have

jurisdiction under 8 U.S.C. § 1252(a)(2)(C).

     We have held that, under 8 U.S.C. § 1252(a)(2)(C),

jurisdiction will be precluded where the alien is removable for

committing an aggravated felony even if the INS did not seek

removal for that reason.   See Lopez-Elias v. Reno, 209 F.3d 788,

793 (5th Cir. 2000).   Mancillas’s conviction under TEX. PENAL CODE

ANN. § 21.11(a) is an aggravated felony.   See United States v.

Velazquez-Overa, 100 F.3d 418, 422 (5th Cir. 1996); see also

United States v. Zavala-Sustaita, 214 F.3d 601, 607 (5th Cir.

2000).   Consequently, we lack jurisdiction to consider his

petition.   See Lopez-Elias, 209 F.3d at 793.

     PETITION FOR REVIEW DISMISSED.